         Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 1 of 12. PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO


CLARENCE BOGAN,                                  )
                                                 )
       Petitioner,                               )      Case No.:
                                                 )
       vs.                                       )      JUDGE:
                                                 )
THE STATE OF OHIO, c/o                           )
DAVID YOST, Attorney General                     )
MICAHEL C. O’MALLEY, Cuyahoga                    )
County Prosecutor, CLIFFORD PINKNEY,             )
Cuyahoga County Sheriff, and SHIRLEY             )      (Evidentiary hearing Requested)
STRICKLAND SAFFOLD, Judge Cuyahoga               )
County Court of Common Pleas,                    )
                                                 )
       Respondents.                              )

                     PETITION FOR WRIT OF HABEAS CORPUS


       NOW COMES Petitioner, Clarence Bogan, by and through his Attorneys, Mark A.

Stanton, Cuyahoga County Public Defender and Erika Cunliffe, Assistant Public

Defender, and petitions this Court for a Writ of Habeas Corpus pursuant to 28 U.S.C. §

2241. In support thereof, Petitioner maintains as follows:

                          JURISDICTIONAL STATEMENT

       Petitioner Clarence Bogan is a citizen of the State of Ohio and the United States

and is currently under Indictment in Cuyahoga County, Ohio in Case No. 16 CR 605087,

he is being detained in the Cuyahoga County Jail, and is facing retrial on murder,

felonious assault, and domestic violence charges. The trial court has indicated that it

intends to proceed to trial immediately. Mr. Bogan invokes the jurisdiction of this Court

under 28 U.S.C. § 2241 to seek to bar this retrial on grounds that such a proceeding

would violate the Double Jeopardy Clause.
           Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 2 of 12. PageID #: 2



         Federal adjudication of double jeopardy claims raised pretrial is warranted where

the claims have been presented, rejected, and exhausted in the State court and

submitting to trial would occasion the very violation the accused seeks to avoid – a

prosecution that violates the double jeopardy prohibition. This Petition has been filed

pursuant to Title 28 U.S.C. § 2241. Section 2241 has been recognized as a potential

source of habeas review for state pretrial detainees, where the detainee meets two

requirements. First, the petitioner must be "in custody." 28 U.S.C. § 2241(c); Dickerson

v. Louisiana, 816 F.2d 220, 224-26 (5th Cir.), cert. denied, 484 U.S. 956, 98 L. Ed. 2d

378, 108 S. Ct. 352 (1987). Second, the petitioner must have exhausted his available

state remedies. Dickerson, 816 F.2d at 224. As discussed more fully herein, Mr. Bogan’s

circumstances meet both of these requirements.

         Respondent David Yost is the Attorney General of the State of Ohio. His offices

are located in the Rhodes Office Tower, 30 East Broad Street, 14th Floor, Columbus,

Ohio 43215.

         Respondent Michael C. O’Malley is the Cuyahoga County Prosecutor. His office is

at The Justice Center, 1200 Ontario Street, 9th Floor, Cleveland, Ohio 44113.

         Respondent Clifford Pinkney is the Cuyahoga County Sheriff who oversees the

County Jail where Petitioner is currently being detained. His office is located at 1215

West 3rd Street, Cleveland, Ohio 44113.

         Respondent Shirley Strickland Saffold is the Common Pleas Judge assigned to

preside over Petitioner’s retrial in the Cuyahoga County, Ohio Court of Common Pleas

located at the Justice Center, 1200 Ontario Street, Courtroom 21B, Cleveland, Ohio

44113.




                                              2
          Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 3 of 12. PageID #: 3



                             STATEMENT OF THE CASE

        On April 8, 2016, a Cuyahoga County grand jury issued an indictment charging

Appellant Clarence Bogan with aggravated murder as set forth under R.C. 2903.01(A),

murder under R.C. 2903.02(A), murder under R.C. 2903.02(B), felonious assault under

R.C. 2903.11(A)(1), and domestic violence as provided under R.C. 2919.25(A).

        Mr. Bogan pleaded not guilty and the matter proceeded to a jury trial on July 13,

2017. At the conclusion of the State’s case-in-chief, the trial court dismissed the

aggravated murder charge under Ohio Crim. R. 29. The jury retired to deliberate on the

remaining counts. Early on the third day of deliberations the jury sent out a note saying

that it was at an impasse. The court immediately declared a mistrial, discharged the

jury, and scheduled a retrial for August 22, 2017.

        The Court issued a written decision declaring the mistrial on July 31, 2017. (Ex.

A) Mr. Bogan appealed that decision to the Eighth District Court of Appeals which

affirmed the trial court on October 18, 2018. State v. Bogan, 8th Dist. Cuyahoga No.

106183, 2018 Ohio 4211, ¶ 28. (Ex. B) The court denied Bogan’s motions to reconsider,

to certify a conflict, and for reconsideration en banc on December 19, 2018. Mr. Bogan’s

request for discretionary appeal to the Ohio Supreme Court was rejected on April 3,

2019.

        The matter is now before the trial court which has appointed the Cuyahoga

County Public Defender’s Office to represent Mr. Bogan in the retrial.

                             STATEMENT OF THE FACTS

        The charges stemmed from the death of Mr. Bogan’s girlfriend, Stacy Tucker,

which occurred sometime in the early morning hours of February 10, 2016. At Bogan’s

trial, the prosecution maintained that Ms. Tucker died as a result of blunt force trauma


                                             3
            Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 4 of 12. PageID #: 4



sustained during a physical altercation with Bogan. Bogan disputed that theory and

countered that Tucker, who suffered from mental illness and a chronic addiction to

drugs and alcohol, died from a ruptured ovarian cyst – a condition he did not cause –

and that her death could have been prevented had EMS responded more promptly to

Bogan’s 911 call.

          During jury selection, Mr. Bogan had an unfortunate outburst that prompted his

counsel to request a mistrial. The State objected and the trial court denied the request.

Counsel later also sought a mistrial during the trial itself because he feared the jury was

tainted by improper remarks from prosecution witnesses. That request was also denied.

The State did complain to the court about Bogan’s voluble conduct during parts of the

trial, but no one thought it was egregious enough to warrant a mistrial.

          The next morning, which was a Friday, the jury sent out a request for transcripts

of several witnesses’ testimony. They also asked the court to clarify the definition of

“person living as a spouse” under the domestic violence charge. The court responded to

both requests with no objection from either party. (Tr. 5-7)1 Later that same day, the

jury foreperson sent out the following note: “A number of jurors including myself are

questioning the competency of juror, __, (the court intentionally left out that this was

juror #5) to deliberate and render a verdict.” (Tr. 8) The Court responded by instructing

the jury as follows:

                 During your deliberations you must consult with one another, consider
          each other's views and deliberate with the objective of reaching an agreement if
          you can do so without disturbing your individual judgment.

                  Each of you must decide this case for yourself but you should do so only
          after a discussion and consideration of the case with your fellow jurors. Do not
          hesitate to change an opinion if convinced that it is wrong. However, you should

1   This partial transcript is attached to this pleading as Ex. C.


                                                 4
         Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 5 of 12. PageID #: 5



       not surrender honest convictions in order to be congenial or to reach a verdict
       solely because of the opinion of other jurors.

       (Tr. 9) Neither party objected to this instruction.

       After a lunch break, at the State’s request, the trial court initiated a hearing to

determine whether juror misconduct had occurred. Apparently, an observer in the

gallery had seen what she believed to be communication between Mr. Bogan and Juror

number 5. During that proceeding the State of Ohio called Joanne Gibbons. Ms.

Gibbons worked at the courthouse and had watched much of the trial because her

nephew had been married to Stacy Tucker. (Tr. 10) Ms. Gibbons testified that she saw

Mr. Bogan “mouth words over as he was looking over this way to somebody. At the time

the person testifying was the lady from the Coroner's Office. And then I saw the juror,

Juror Number 5, watching the defendant and smile back. That's it.” When the

prosecutor asked her if she saw the juror say anything back or otherwise communicate

with Mr. Bogan, she responded “no.” (Tr. 11-12)

       Based on that information, the trial court concluded there had been no

communication or misconduct. According to the judge, she had initiated the hearing

based on the mistaken understanding that they had communicated. Specifically, the

court observed:

       I know and I've indicated to counsel at the sidebar that he was making faces and
       trying to communicate with me. I asked counsel to correct it and I think they did.
       So if it was that same thing I don't think it rises to a level where we need take it
       any further.

       (Tr. 14) The transcript reflects that this hearing occurred at about 4:30 pm on

Friday. The jury returned the following Monday, July 24, 2016. Not too long into that

morning’s deliberations, the jury sent out another note saying that it was at an impasse

on three out of four counts. (Tr. 15) This is what the note said:


                                              5
          Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 6 of 12. PageID #: 6



              We are at an impasse on three out of four counts. Further deliberating
       would be fruitless. This morning the one juror erased out her name from the
       verdict form on Count Four, so we no longer have a verdict on that count.

       (Tr. 15) Rather than bring the jury out to inquire and/or instruct it further, the

court did this:

               The Court has allowed all counsel to review this document, and at this
       point because of the numerous allegations of jury misconduct as well as the
       difficulty with the jury the Court is going to declare a mistrial.

       (Tr. 15) The court then turned to scheduling an agreeable date for a new trial. The

matter was eventually reset for August 22, 2017. (Tr. 17) The court never had the jury

announce a verdict on the one count they had unanimously agreed upon.

       The next day, the parties revisited the mistrial declaration, because Mr. Bogan’s

counsel wanted to follow up on information that the jury had reached verdicts on two of

the four counts, but were ultimately only unanimous on count 1 – the murder A count.

(Tr. 20) The court responded that because of the “juror misconduct” she did not

announce the verdicts because, in her mind, they were not legitimate. The court went on

to make the following findings:

              Okay. The Court had -- by the time there was a lot of misbehavior in this
       case with the defendant and juror number five. The Court received notification on
       three occasions that the jury itself, in its deliberations, was having problems with
       juror number five. I don't remember the language but it has become a part of the
       record, and the Court did send those notes with the record indicating that they
       were having difficulties with juror number five and that they didn't think that she
       was competent to deliberate and that there was a problem.

              Mr. Cleary has apparently gone to Canada, but he indicated to Ms. Driscoll
       that he immediately knew who the juror was that was having problems and that
       he had noted that juror number five and the defendant were mouthing to each
       other.

             Additionally during the course of the trial it became known that one of the
       witnesses, who also is an employee of the court, had witnessed the defendant
       mouthing something to juror number five throughout the course of the trial.



                                             6
  Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 7 of 12. PageID #: 7



       The Court has noted through the trial that the defendant both mouthed
things -- although I cannot say who he was mouthing it to, I did witness him
mouthing things to people in the jury but I do know that he also mouthed things
to me.

        Because of the level of misconduct in the case and because the Court felt
that the integrity of the proceedings had been compromised, the Court declared a
mistrial. Now, the Court did that without information about the jury verdict. I
now have in my possession the verdict of the jury because it was left on the table,
so the Court does have with it a copy of the jury's verdict. However, that occurred
after the Court had already declared a mistrial.

       The Court has now had an opportunity to review the case law with
reference to it and the Court -- the case law indicates that a verdict is an
expression of the will of the jury announced in open court at the time the oral or
written verdict is delivered to the trial court by the jury, and it is still true that the
written verdict executed by the jury only becomes the verdict of the jury if and
when it is affirmed or confirmed in open court by the jury as a group upon
general inquiry by the clerk of court or by the individual members of the jury.

        So, therefore, because this verdict had not -- let me just indicate that on
count four, which was a verdict of guilty of domestic violence, juror number five
simply --to delineate her name -- simply scratched her name out, but it's still
visible, so you can see her signature.

        On count one, which was a murder charge, the jury had entered --
rendered a verdict of not guilty, but they were still deliberating about it and
talking about the verdicts that they had rendered. These verdicts had not been
taken by the Court or announced in open court and they came after the Court had
rendered a mistrial on these proceedings. Therefore, the Court does not view
them as a verdict in this court. And the trial -- the language of the Court of
Appeals is replete with indications that the verdict is not a verdict until it's
announced in open court.

        Now, when I talked to the jury about what was going on and what causes
the last indication to the Court, it was again juror number five, and they said that
they had difficulties with her, that she had grabbed the verdict form and
scratched her name off of -- on this form that they had just completed and that
they were still talking about the other form and that they had taken several votes
on the remaining counts, all of which apparently the vote was 11 to one for guilty
on all the other counts.

      But that's what happened in the deliberation room. It was not expressed in
open court and the Court has declared a mistrial with reference to all of these
proceedings.




                                        7
            Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 8 of 12. PageID #: 8



       (Tr. 20-24) Most of these “findings” are either contradicted or unsupported by

this record.

       Mr. Bogan appealed the trial court’s ruling to the Eighth District Court State

Court of Appeals raising the following assignment of error:

             The trial court’s decision to grant a mistrial where there was no manifest
       necessity to justify doing so was unreasonable and any retrial on the underlying
       charges would violate the prohibition against Double Jeopardy under the State
       and Federal Constitutions.

       In a divided opinion, the Eighth District unanimously agreed that there was no

manifest necessity to warrant the sua sponte mistrial declaration. The Eighth District

also agreed that the trial court’s rationale for declaring a mistrial was contrary to law.

Nevertheless, the court affirmed the decision to subject Bogan to another trial because, a

majority of the court concluded, he impliedly consented to the mistrial.

       Mr. Bogan sought leave to appeal in the Ohio Supreme Court raising the

following proposition of law:

       A defendant does not give implied consent to a mistrial, which the court
       declared spontaneously, without manifest necessity, and without seeking input
       from the parties, simply by not explicitly objecting to that declaration.

       Leave to appeal, however, was denied.

                                  CLAIM FOR RELIEF

       1)      The Petitioner is entitled to relief barring the State from retrying him in

violation of the Double Jeopardy Clause of the United States Constitution’s Fifth

Amendment, which commands that no person shall “be subjected for the same offense

to be twice put in jeopardy of life or limb.”

       2)      The Fifth Amendment double jeopardy bar is applicable to state

prosecutions through the Fourteenth Amendment.




                                                8
              Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 9 of 12. PageID #: 9



         3)      In this case the trial court declared the mistrial and discharged the jury

during deliberations, sua sponte, without seeking input from the parties or considering

alternatives. The Eighth District agreed with Mr. Bogan that the court lacked manifest

necessity for doing so. But, it also concluded that Bogan, through counsel, had impliedly

consented to the mistrial.

         4)      The Eighth District found implied consent based on three circumstances:

a) Bogan did not object when the court declared the mistrial (even though such an

objection would be a nullity since the ruling had been made); b) Bogan’s counsel moved

for a mistrial three times during the course of the trial (but for entirely different

reasons); and c) Bogan’s counsel “actively engaged the court in scheduling a new trial

date.”

         5)      But the Eighth District never squared its reasoning with the fact that the

trial court declared the mistrial spontaneously, without seeking input from the parties,

and Bogan’s counsel never had a chance to object. The court declared the mistrial out of

the blue and its intention to declare it was not apparent to anyone.

         6)      The Double Jeopardy Clause establishes a fundamental right which

prohibits the accused from being prosecuted multiple times for the same offense. It

safeguards the accused from the retrial of unsuccessful prosecutions, while also ensuring

his right to have a “trial completed by the first jury empaneled to try him.” Oregon v.

Kennedy, 456 U.S. 667, 673, 72 L. Ed. 2d 416, 102 S. Ct. 2083 (1982).

         7)      There are two exceptions to this right. First, a court may declare a mistrial

if the defendant, without intermeddling or goading from the prosecution, freely consents

to the mistrial. Kennedy, 456 U.S. at 674. Second, even if a defendant does not consent,

a court nevertheless may declare a mistrial if it makes a factual determination that there


                                                9
        Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 10 of 12. PageID #: 10



is “manifest necessity” to do so. United States v. Dinitz, 424 U.S. 600, 606, 47 L. Ed. 2d

267, 96 S. Ct. 1075 (1976). But in the absence of consent, a trial court may not declare a

mistrial without manifest necessity. Wade v. Hunter, 336 U.S. 684, 689, 69 S. Ct. 834,

93 L. Ed. 974 (1949).

       8)     The mistrial declared in Mr. Bogan’s case meets neither of these

exceptions. Implied consent in this context only occurs when the trial court expresses a

clear intent to declare a mistrial, and the defense does not thereafter object when given

the opportunity to do so. See, United States v. Puleo, 817 F.2d 702, 704 (11th Cir. 1987).

Whether there is implied consent to the mistrial is determined based on the totality of

the circumstances. United States v. Sanford, 429 U.S. 14, 16, 50 L. Ed. 2d 17, 97 S. Ct.

20 (1976). Importantly, consenting to a mistrial, which necessarily involves the waiver of

a fundamental constitutional right, is not implied only from the defendant’s silence or

passive assent. Marshall v. Ohio, 443 F.Supp.2d 911, 917 (N.D. Ohio 2006).

       9)     That Bogan’s counsel gave the court an available date for a new trial after

she declared a mistrial does not prove that he consented to the mistrial. In Washington

v. Jarvis, 137 Fed. Appx. 543 (4th Cir. 2005), trial counsel faced a nearly identical

mistrial scenario. Like counsel in Mr. Bogan’s case, Washington’s counsel remained

mute when the court declared the mistrial and then gave the court an available date for a

second trial. The Virginia Supreme Court concluded that counsel’s action or inaction

amounted to implied consent. But the federal district court granted Washington’s

application for a writ of habeas corpus, concluding that a retrial court violated

Washington’s right under the Double Jeopardy Clause. Washington v. Jarvis, 307 F.

Supp. 2d 794, 2004 U.S. Dist. LEXIS 4053 (E.D. Va., 2004).




                                             10
        Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 11 of 12. PageID #: 11



       10)      In the Washington case, the State appealed, but the 4th Circuit affirmed,

finding that the Virginia Supreme Court had unreasonably applied clearly established

federal constitutional law when it concluded that the identified action or inaction by

Washington’s counsel demonstrated that he impliedly consented to the mistrial. The

court began its analysis with the understanding that consent in this context waives an

important federal constitutional right. While a court need not satisfy itself that the

consent was “knowing, intelligent, and voluntary,” United States v. Dinitz, 424 U.S.

600, 609 n.11, 47 L. Ed. 2d 267, 96 S. Ct. 1075 (1976), it should nevertheless “indulge

every reasonable presumption against waiver” of fundamental rights. See, e.g., Aetna

Ins. Co. v. Kennedy, 301 U.S. 389, 393, 81 L. Ed. 1177, 57 S. Ct. 809 (1942). To that end,

if there is any doubt regarding the status of those rights, they should be resolved “in

favor of the liberty of the citizen, rather than exercise what would be an unlimited,

uncertain, and arbitrary judicial discretion.” Washington v. Jarvis, 137 Fed. Appx. 543,

553 (4th Cir. 2005); quoting, Downum v. United States, 372 U.S. 734, 738, 10 L. Ed. 2d

100, 83 S. Ct. 1033 (1963).

       11)      Based on this authority and on these facts, subjecting Mr. Bogan to a

retrial would violate his federal constitutional right to be free from multiple

prosecutions pursuant to the Fifth and Fourteenth Amendments to the United States

Constitution.

                                 REQUEST FOR RELIEF

       In light of the foregoing, Petitioner Clarence Bogan prays that this court grant the

following relief:

A.     Grant his request to stay the state court proceedings pending a decision on this

petition’s merits; and


                                             11
        Case: 1:19-cv-00812 Doc #: 1 Filed: 04/12/19 12 of 12. PageID #: 12



B.    Issue a writ of habeas corpus that Petitioner be brought before the court to be

discharged from further prosecution by the State of Ohio and/or grant any other relief

this Court deems just and proper.

                                                 Respectfully submitted,



                                                 MARK A. STANTON
                                                 Cuyahoga County Public Defender

                                                 By: ERIKA B. CUNLIFFE, #0074480
                                                 Assistant Public Defender
                                                 310 Lakeside Avenue, Suite 200
                                                 Cleveland, Ohio 44113
                                                 (216) 443-7583; (216) 443-8353
                                                 Email address: Peachliffe1@yahoo.com

                                                 Attorneys for PETITIONER
                                                 CLARENCE BOGAN


                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she caused the above to be served on all

respondents via hand delivery or the US Postal Service at the addresses identified in this

pleading on April 12, 2019.


                                                 s/Erika B. Cunliffe
                                                 Assistant Public Defender




                                            12
